Mr. Justice Woodward
delivered the opinion of the court,
One hundred and sixty-one items of credit were claimed in the administration account of Peter Haffly’s executors. Eor a large proportion of these — perhaps for one-half of them — no vouchers Avere filed Avith the register or produced before the auditor. Among the items Avas one for “ cash paid sundry small payments, $40,” which the first report alloAved. In the second report a further allowance of $360 was made to the executors, as “ the amount,” in the language of the auditor, “ of sundry small sums expended by them without taking receipts or credits therefor.” No right to this last sum had been asserted in the administration account or at the first audit. The alloAvance was made under the testimony of Peter Haffly, Jr., one of the executors, who was called as a Avitness by the counsel for the exceptant. In answer to an inquiry regarding the “ sundry small payments of $40,” Mr. Haffly said: “These were small sums for which I had no receipts and no memorandums. I guessed it was $40 ; it might have been more or less. I thought I had spent that during the last year for the estate. I do not know how much of the $40 I spent for my own use; I do not know that any Avas spent for my OAvn use.” To a question by his OAvn counsel, as to his knowledge and recollection of the amount of money he *237and bis co-executor had paid out in small items in the course of the administration, for which he had taken no account, the witness replied: “Anyhow, about $400.” He added: “It maybe less and it may be more; I kept no memorandum of it.”
It is provided, by the 29th section of the Act of the 15th of March 1832, that every register, before he shall allow the accounts of any executor or administrator, shall carefully examine the same, and require the production of the necessary vouchers or other satisfactory evidence of the several items contained in them. Receipts are not indispensable, but it is the imperative duty of registers, auditors, and the judges of the Orphans’ Courts, to require some distinct and definite form of proof to establish the validity of demands against dead men’s estates. It may well happen that small sums may be expended for travelling bills, official fees, or the services of domestics, or even in the discharge of trifling debts, where it would be unreasonable to insist on the production of written evidence. But in some way the want of the written evidence must be supplied. Accounts should be kept, if for no other purpose, to indicate at least accuracy and good faith. There is no question as to the competency of Mr. Haffly as a witness, for he was called by the adverse party. His competency, however, did not give the effect of adequate evidence to vague conjectures that did not even profess to rest on his recollection of a single concrete fact. It was said by Mr. Justice Rogers, in Mylin’s Estate, 7 Watts 64, that while cases may arise where the Orphans’ Court, in the exercise of a reasonable discretion, may supply the want of a regular voucher by the oath of a guardian or administrator, yet “it must be done with great caution. It is a kind of evidence on which little reliance should be placed; it should be resorted to with great delicacy; and even then should be sustained by some corroborating proof.” In this case not only -were vouchers entirely wanting, but no account of any of the items entering into an aggregate sum so significant as $400 had been kept by the executors. More than that, the parol testimony did not specify a single instance in which a payment had been made. There was no proof even of the existence of demands alleged to have been discharged. The decision in the court below was founded on what was admitted to be merely the accountant’s guess. A rule that would subject the estates of decedents to the hazard of depletion on such evidence as this, would be as unsafe as it would be unwise. The allowance to the executors, under the facts shown by the record, was wholly indefensible.
It is ordered and adjudged that so much of the decree of the Orphans’ Court as granted an allowance to the executors of Peter Haffly of $40 in the first, and $360 in the second auditor’s report, be reversed, at the costs of the appellees. The residue of the decree is affirmed.